                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      Civil Case No. 1:17-cv-00262-MR-DLH

 CHARLOTTE HUMBLE, SHARON
 ISACKSON, JUSTIN HUMBLE,
 TREVOR SIMMONS, MARGARET
 HOOVER, BELINDA KING AND
 JENNIFER SPAYTH BROWNING,
 individually and on behalf of all others
 similarly situated,
                                                    AFFIDAVIT OF PAUL J. PERALTA,
                          Plaintiffs,                           ESQ.

                          vs.

 HARRAH'S NC CASINO
 COMPANY, LLC, d/b/a Harrah's
 Cherokee Valley River Casino, and
 Harrah's Cherokee Casino Resort,

                          Defendant.


STATE OF NORTH CAROLINA                      )
                                             ) ss
COUNTY OF MECKLENBURG                        )

        BEFORE ME, the undersigned authority personally appeared Paul J. Peralta,

who upon first being duly sworn, deposes and states as follows:

        1.         I make this affidavit in support of the motion for attorney's fees filed

by the Defendant in the above-captioned litigation: Charlotte Humble, et al. v.

Harrah's NC Casino Company, LLC d/b/a Harrah's Cherokee Valley River Casino

and Harrah's Cherokee Casino Resort, Case No. 1:l 7-cv-00262-MR-DLH.


LEGAL\38625102\1

       Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 1 of 7
        2.         I am a member in good standing of the North Carolina Bar and have

been a member of that Bar since 2005. I am also a member of the Indiana Bar since

1990; Illinois from 1986 to 1990. I am admitted to practice before the United States

Courts for the Western, Middle, and Eastern Districts of North Carolina, the United

States Court of Appeals for the Fifth, Sixth, and Seventh Circuits, and the North

Carolina Supreme Court. I am a partner in the firm of Moore & Van Allen and

currently work in the firm's Charlotte office.

        3.         I am a graduate of both The University of Notre Dame and The

University of Notre Dame School of Law.

        4.         My practice has been focused exclusively in the area of labor and

employment law, including employment discrimination cases under the federal and

state anti-discrimination laws. I have been practicing law for thirty-two years, which

has included the representation of employers in federal and state court matters

regarding labor and employment issues.               Additionally, I regularly represent

employers before federal, state, and local administrative agencies on a full range of

employment-related claims.

        5.         By experience and training I am familiar with the attorneys' fees market

and attorneys' fees generally within in the Western District of North Carolina. In

my practice I am actively involved in the setting of fees and billing of clients. My

current standard hourly billing rate is $515.


                                               2
LEGAL\38625102\1

       Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 2 of 7
         6.        I have been asked to review the services rendered by the law firm of

Cozen O'Connor, defense counsel in the above-captioned employment litigation,

including all attorneys' fees incurred.

        7.         In the course of the review I have looked through the pleadings filed in

this case as well as the billing records that appear to provide a complete and

contemporaneous record of all services rendered in the litigation on behalf of

Defendant, including the fees billed and hours actually expended by the attorneys in

the defense of this case.

        8.         I have additionally discussed the case with Jennifer T. Williams,

Esquire of Cozen O'Connor to ascertain the nature of the work performed and the

responsibilities assumed by the professionals in handling this matter.

        9.         Cozen O'Connor's time records are detailed and internally consistent,

and I believe them to be reliable ~nd carefully-kept records of the hours put in during

this case by the attorneys at that firm. I am of the opinion that the records of Cozen

O'Connor meet the high standards of our profession.

         10.       I have reached an opinion on both the lodestar method set forth in

Brodziak v. Runyon, 145 F.3d 194, 196 (4th Cir. 1998) and on the applicability of

the prior Johnson factors set forth in Grissom v. The Mills Corp., 549 F.3d 313, 321

(4th Cir. 2008) as they relate to the claim for fees.




                                               3
LEGAL\38625102\1

       Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 3 of 7
        11.        With regard to "the time and labor expended", it is apparent to me that

substantial time and labor was required to successfully represent and defend

Defendant against Plaintiffs claims. For example, it appears that Defendant was

forced to file a motion to dismiss based on legal deficiencies failing to join an

indispensible party and then was forced to devote substantial time opposing

Plaintiffs' objections to the Magistrate Judge's Memorandum and Recommendation.

         12.       With respect to "the skill required to properly perform the legal services

rendered", defense counsel also made efforts to minimize the amount of time

incurred to the extent this could be done in a manner consistent with an effective and

successful representation of the client. However, in my opinion this case required

counsel to prepare for defending this litigation on the merits, including a potential

collective action. The time that was recorded, therefore, was commensurate with

the time and labor required.

        13.        Employment litigation is a specialized area of law which requires

specialized knowledge and skill to effectively represent clients. Overall, Cozen

O'Connor had to spend significant time and effort on these many issues to properly

understand and raise the appropriate defenses.

         14.       In my opinion, the hourly rates Defendant incurred in the defense of

Plaintiffs claims in this action are within the range of fees customarily charged

within the Western District of North Carolina for similar legal services, by attorneys


                                                4
LEGAL\38625102\1

       Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 4 of 7
with similar skills, reputation and experience for the defense of complex

employment discrimination and retaliation claims in federal court litigation.

Specifically:

        15.        $450-$565 for Shareholder Time: Cozen O'Connor shareholders Susan

N. Eisenberg and Jennifer T. Williams were lead defense counsel. I am familiar with

Ms. Eisenberg, Ms. Williams and with their law firm and am aware of their

reputation. Both Ms. Eisenberg and Ms. Williams, along with several of their

partners, are professional colleagues of mine in an organization of employer-side

attorneys called the Wage Hour Defense Institute. Both Ms. Eisenberg's and Ms.

Williams' work product is of the highest standard. It is my opinion that the hourly

rates of $565 for Ms. Eisenberg and $450 for Ms. Williams are reasonable as those

rates fall within the range of prevailing market rates in the Western District of North

Carolina for similar services by lawyers of reasonably comparable skills, experience,

and reputation. Additionally, in my opinion, the time spent by Ms. Eisenberg and

Ms. Williams was reasonable.

        16.        $290 for Member Time: Cozen O'Connor member Patrick Aul was also

heavily involved in the defense of this case. Mr. Aul has ten years of litigation

experience and has spent his entire legal career working on several types oflitigation

matters, including employment-related litigation. It is my opinion that both Mr.

Aul's hourly rate and the time Mr. Aul spent on this case are reasonable. Mr. Aul's


                                             5
LEGAL\38625102\1

       Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 5 of 7
hourly rate falls below the range of prevailing market rates within this Court for

similar services by lawyers of reasonably comparable skills, experience, and

reputation.

          17.        $280-$325 for Associate Time: Cozen O'Connor associates involved

in this case were Joseph Campbell and Clark Splichal. Both associates have four

years of experience working on litigation matters, including labor and employment

litigation. It is my opinion that the hourly rates of $280 and $325 for these associates

are reasonable as they also fall within the appropriate range of prevailing market

rates in this Court for similar services by lawyers of reasonably comparable skills,

experience, and reputation. Additionally, in my opinion, the time spent by these

associates was reasonable.

          18.        $190 for Paralegal Time: The paralegals assisting in this case, Darlyn

D. Kreitman and Elizabeth Coble-Holtey, are also reasonable. Both Ms. Kreitman

and Ms. Coble-Holtey have over twenty years' experience as litigation paralegals

and their work was of value for this type of employment litigation. Moreover, Ms.

Kreitman has fifteen years' experience as a paralegal for strictly labor and

employment matters. It is my opinion that the hourly rate of $190 is reasonable as

it falls below the prevailing market rate in the Wes tern District of North Carolina for

similar services by paralegals of reasonably comparable skills, experience, and




                                                 6
LEGAL\38625 I 02\1

        Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 6 of 7
reputation. Additionally, in my opinion, the time spent by Ms. Kreitman and Ms.

Coble-Holtey was reasonable.

               19.            Based upon the foregoing, it is my opinion that the in the amount of

$59,355.50 in attorneys' fees are reasonable and were necessarily incurred by the

Defendant in the defense of the above-captioned action.

FURTHER AFFIANT SAYETH NAUGHT.




                                                                      PAUL J. PERALTA


STATE OF NORTH CAROLINA                                       )
                                                              ) ss:
COUNTY OF MECKLENBURG                                         )

       The foregoing instrument was sworn to and subscribed before me this ~
day of October, 2018, by PAUL J. PERALTA, who is personally known to me or
who has produced Oi                           tfor\:b Cw(;
                                   (\0..., dtiVeY'G (type of identification) as
identification.           \\ ~



  ti'     ,,,u 111111,,
         ,, '\~TE  o -',1.:    ALLISON WRUBLE
        $' '"••' · · ·•"' ~ Notary Public, State of Indiana
        & :'y.otA,~\ :          St. Joseph County
        s*:.~.:*§              Commission# 695263
        \ ;• .... ·; f        My Commission Expires
                                                              (Print, Type or Stamp Commissioned Name
         ~,,,it:ti~,,,,~       February 05, 2025
                                                              of Notary Public)




                                                                 7
LEGAL\38625102\1

            Case 1:17-cv-00262-MR-WCM Document 69 Filed 10/12/18 Page 7 of 7
